Citation Nr: 0716075	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-04 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a 20 percent evaluation for diabetic 
retinopathy for the period from February 5, 1992 to March 9, 
2003, currently rated as 10 percent disabling, from an 
original grant of service connection. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which inter alia established service connection 
for diabetic retinopathy, with assignment of a noncompensable 
evaluation effective from February 5, 1992 and a 20 percent 
evaluation from March 10, 2003.  

The veteran's representative, in a statement dated August 3, 
2003, disputed the initially assigned noncompensable rating 
for the period between February 5, 1992 and March 9, 2003, 
indicating that the assigned 20 percent evaluation should 
extend retroactive to February 5, 1992.  Accordingly, the 
issue on appeal is most appropriately characterized as a 
claim for increased rating rather than a claim for an earlier 
effective date.  

Pursuant to an October 2003 rating, a 10 percent evaluation 
for diabetic retinopathy was assigned, effective for the 
period from February 5, 1992 to March 9, 2003.  Nevertheless, 
since that award represents less than the benefit sought, it 
does not abrogate the appeal, and the issue remains in 
appellate status.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The evidence demonstrates that for the period from 
February 5, 1992 to March 9, 2003 the impairment of visual 
acuity was no worse than vision corrected to 20/30 in the 
veteran's better eye and 20/60 in the poorer eye. 




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
diabetic retinopathy for the period from February 5, 1992 to 
March 9, 2003 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.84a, Diagnostic Codes 6078, 6079 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in September 2002, December 2003 and November 2004.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claim, no change in disability 
rating or effective date is being assigned; there is 
accordingly no possibility of prejudice to the appellant 
under the notice requirements of Dingess/Hartman.  

In December 2003, the veteran was requested to identify all 
treatment "from each and every private physician and 
hospital where [he] received treatment for . . . diabetic 
retinopathy/cataracts, during the period from 2-05-92 to the 
present . . . and for his eye specialist(s) to supply all 
recorded best corrected distant central visual acuity 
findings [since August 1992.]"  Whereas evidence 
demonstrating entitlement to increased rating was not 
specifically requested, the requested evidence would have 
constituted the basis for consideration of any higher 
evaluation.  The Board also observes that the veteran's 
substantive appeal received in February 2005 advances 
arguments reflecting his actual understanding of the 
increased rating process pertinent to his claim.  
Accordingly, there is no prejudice to the veteran with 
respect to the notice requirements.  

Although the veteran was not specifically requested to 
provide "any pertinent evidence in his possession", the 
December 2003 VCAA notice listed examples of evidence that VA 
would assist in obtaining and that it was the veteran's 
responsibility to support his claim with appropriate 
evidence.  Moreover, the veteran supported his arguments 
raised in his substantive appeal with a copy of some evidence 
that had already been associated with the claims file.  Under 
the circumstances, it is reasonable to conclude that if the 
veteran had any other evidence in his possession related to 
the claim during the pertinent time period, he would have 
submitted it.  In September 2005, he was notified that his 
claim was being transferred to the Board, and he was invited 
to submit additional evidence inter alia.  To date no 
additional pertinent evidence has been received.  Thus, the 
Board concludes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice. 

The veteran, who had served in Vietnam, filed for entitlement 
to service connection for diabetic retinopathy inter alia as 
due to herbicide exposure on February 5, 1992, which claim 
was denied by an October 1994 rating.  Some years later, 38 
C.F.R. § 3.309(e) was amended in May 2001 to include Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes) as a disease for which service connection may 
be presumed due to an association with exposure to herbicide 
agents.  See 66 Fed. Reg. No. 89, 23,166-23,168 (May 8, 
2001). 

In August 2002, the veteran, through his representative 
sought to reopen the claim.  The claim is subject to 
interpretation under the Nehmer v. United States Veterans' 
Administration, 32 F. Supp 2d 1175 (N.D. Cal. 1999) 
stipulations.  The Board notes that the "Nehmer stipulations" 
were incorporated into a final regulation that became 
effective on September 24, 2003. 68 Fed. Reg. 50,966 (Aug. 
25, 2003) (codified at 38 C.F.R. § 3.816 (2006)).  That 
regulation defines a "Nehmer class member" to include a 
Vietnam veteran, as here, who has a covered herbicide 
disease, to include diabetes.  38 C.F.R. § 3.816(b) (2006).

The regulation further provides that where a "Nehmer class 
member" is entitled to disability compensation for a covered 
herbicide disease, and his claim for disability compensation 
"was either pending before VA on May 3, 1989, or was received 
by VA between that date and the effective date of the statute 
or regulation establishing a presumption of service 
connection for the covered disease," the effective date of 
the award will be the later of the date the claim was 
received by VA or the date the disability arose.  38 C.F.R. § 
3.816(c) (2006).  Accordingly, the RO assigned an effective 
date of February 5, 1992 for the award of service connection 
considering that was when the original claim was filed.   

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Service medical records reflect the veteran was accepted for 
service with defective vision corrected to 20/30.  

Private medical records dated in June 1991 reflect that his 
vision was corrected to 20/25 in each eye at that time.  
Records dated in March 1992 show the veteran demonstrated no 
worse than 20/30 +2 corrected vision in one eye and 20/50 in 
the left eye; while records from July 1992 show the veteran 
exhibited 20/25 vision in one eye and 20/40 vision in the 
left eye.  

Correspondence from one of the veteran's private physicians, 
Dr. U.A., dated in August 2003 reports that in September 1991 
the veteran's corrected visual acuity in the right eye was 
20/25 and 20/100 in the left and in August 1992 his vision 
was recorded 20/30 +2 in the right eye and 20/60 +2 in the 
left.  The physician reported the veteran's corrected acuity 
was 20/40 in the right eye and 20/200 in the left in August 
2003.  Other reported readings do not provide a fixed date 
associated therewith and, are, therefore, valueless for 
rating purposes.  

The veteran was afforded a VA examination on March 10, 2003, 
at which time his corrected visual acuity was 20/30 on the 
right and 20/150 on the left.  The veteran's assigned rating 
was increased from that date and, therefore, that reading 
does not enter into the evaluation for the period at issue.

Evaluation of diabetic retinopathy could be accomplished 
either by application of the criteria for evaluating loss of 
field vision or impairment of central distant visual acuity.  
Medical evidence as to field vision impairment is unavailable 
for the pertinent time period, and, therefore, application of 
those rating criteria cannot be accomplished.  Rating can be 
done on the basis of visual acuity.  It bears additional 
emphasis that visual acuity is rated based upon the best 
distant vision obtainable after correction by glasses.  38 
C.F.R. § 4.75 (2006).

Disability evaluations for impairment of visual acuity are 
accomplished according to the following criteria:

Vision in 1 eye 20/100 (6/30):
  607
8  
In the other eye 20/100 (6/30)    
50
6078
In the other eye 20/70 (6/21)
30
6078
In the other eye 20/50 (6/15)
20
See also 6078 below
6079
In the other eye 20/40 (6/12)
10
See also 6079 below

Vision in 1 eye 20/50 (6/15):
  607
8  
In the other eye 20/50 (6/15)
10
See also 6078 above
6079
In the other eye 20/40 (6/12)
10
 
Vision in 1 eye 20/40 (6/12): 
In the other eye 20/40 (6/12)
0
See also 6079 above
38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2006)



TABLE V-RATINGS FOR CENTRAL VISUAL ACUITY IMPAIRMENT
[With Diagnostic Code]

 
20/4
0 
(6/1
2)
20/5
0 
(6/1
5)
20/7
0 
(6/2
1)
20/10
0 
(6/30
)
AL* 
20/20
0 
(6/60
)
15/200 
(45/60
)
10/200 
(3/60)
5/200 
(15/60
)
LPO**
Vision 
in 
one 
eye
 
 
 
 
 
 
 
 
 
20/40 
(6/12)
0
 
 
 
 
 
 
 
 
20/50 
(6/15)
10  
   
(607
9)
10
(607
8)
 
 
 
 
 
 
 
20/70 
(6/21)
10  
   
(607
9)
20 
(607
8)
30
(607
8)
 
 
 
 
 
 
20/100 
(6/30)
10  
    
(607
9)
20  
   
(607
8)
30
(607
8)
50
(6078
)
 
 
 
 
 
20/200 
(6/60)
20  
   
(607
7)
30  
   
(607
6)
40 
(607
6)
60
(6076
)
70
(6075
)
 
 
 
 
15/200 
(45/60
)
20  
   
(607
7)
30  
   
(607
6)
40  
  
(607
6)
60
(6076
)
70
(6075
)
80
(6075)
 
 
 
10/200 
(3/60)
30  
   
(607
7)
40  
   
(607
6)
50  
   
(607
6)
60 
(6076
)
70
(6075
)
80
(6075)
90
(6075)
 
 
5/200 
(15/60
)
30  
   
(607
4)
40  
   
(607
3)
50  
   
(607
3)
60   
  
(6073
)
70
(6072
)
80
(6072)
90
(6072)
1005 
(6071)
 
LPO**
305  
   
(607
0)
405  
   
(606
9)
505  
  
(606
9)
605  
   
(6069
)
705 
(6068
)
805 
(6068)
905 
(6068)
1005 
(6067)
1005 
(6062)
AL* of 
one 
eye
406  
    
(606
6)
506  
   
(606
5)
606  
   
(606
5)
605 
(6065
)
705 
(6064
)
805 
(6064)
905 
(6064)
1005 
(6063)
1005 
(6061)
5Also entitled to special monthly compensation.
6Add 10 percent if artificial eye cannot be worn; also 
entitled to special monthly compensation.
* AL = anatomical loss
** LPO = light perception only





The clinical findings available for evaluation of the 
disability at issue for the pertinent time period are 
summarized:

Date 
Right Eye
Left Eye
March 1992
20/30
20/50
July 1992
20/25
20/40
August 1992
20/30
20/60

Application of the clinical findings to the pertinent 
evaluation criteria reveals that the March 1992 and August 
1992 clinical findings support a 10 percent, but no higher, 
evaluation for the disability at issue.  

In a letter dated in December 2003, the veteran was requested 
to submit any evidence of a decrease in "best corrected 
central visual acuity" findings for both eyes from 1992 to 
the present.  The evidence noted above is the only evidence 
received from the veteran.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's diabetic retinopathy has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria for the pertinent 
period.  Thus, there is no basis for consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
There is nothing in the evidence of record to indicate that 
the application of the regular schedular standards is 
impractical in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for diabetic retinopathy 
for the period from February 5, 1992 to March 9, 2003 is 
denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


